DETAILED ACTION
Status of Claims
In the response file July 16, 2021, Applicant amended claims 1, 9, 15, and 17. Claims 2, 3, and 16 were previously canceled.  Claims 1, 4-15, and 17-20 are pending in the current application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
 
Response to Arguments
Claim 17 was objected to under 37 CFR 1.75(c) as being in improper form because the claim was dependent on a canceled dependent claim.  Examiner thanks Applicant for amending the claim.  The objection has been obviated.
Applicant's arguments with respect to the rejection have been fully considered but are not persuasive. Applicant asserts that the claimed invention is not directed to an abstract idea because it does not fall into the one of the three enumerated groupings and Examiner failed to provide a thorough analysis explaining why the claimed invention falls into the grouping of Certain Methods of Organizing Human Activity.  Examiner respectfully disagrees.  Regarding Applicants arguments that the claimed limitation was not consideration as a whole, the analysis for Step 2A Prong One begins by identifying the specific limitation(s) in the claimed invention that recite an abstract idea.  One limitation was identified for Prong one and the additional elements were identified in Prong Two.   The identified limitations recite executing/generating a machine-readable script comprising a merchant and loyalty identifier at the merchant terminal. Overall, these limitation are directed to a card payment transaction involving a loyalty program. Thus, the identified limitations are directed to commercial interactions, which falls under Certain Methods of Human Activity. Moreover, Applicant asserts that the claimed invention is a novel process for Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016). The facilitation of the loyalty program using a chip-enabled are merely using a computer as a tool to perform the abstract idea because “the customer not carrying multiple physical cards” is a customer convenience or business issue rather than a technological one.  The aforementioned analysis also applies to Step 2A Prong two.  The claims as a whole merely describe how to generally apply the concept of receiving, sending, and storing loyalty program information. The server in the steps is recited at a high-level of generality (i.e., as a generic server performing a generic computer function of receiving, sending, and storing loyalty program information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Regarding Step 2B, Applicant asserts that the claimed invention is significantly more than the abstract idea.  Examiner respectfully disagrees.  MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). The rejection is maintained.
Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered but are moot in view of new ground of rejection. 



Claim Objections
Claim 9 is objected to because of the following informalities:  The claim contains duplicate limitations “sending a payment transaction request… (First recitation of duplicate claims)” and “receiving a notification comprising… (First recitations of duplicate claims)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-15, and 17-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims1, 4-15, and 17-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1, 4-15, and 17-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1, 4-15, and 17-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 
The identified limitations of independent claim 1, 9, and 15 recite:
reading, by a merchant terminal of a merchant from a chip enabled payment card of a customer during a payment transaction between the customer and the merchant, customer data
executing, by the merchant terminal, the machine-readable script 
The identified limitations recites reading a chip of a payment card for customer transaction data and executing a machine-readable script at the merchant terminal, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., merchant terminal) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
receiving, by the merchant terminal during the payment transaction, a transaction amount, a merchant identifier (MID) and a merchant loyalty program identifier (LID) of a merchant loyalty card already issued to the customer
sending, by the merchant terminal, a payment transaction request to a server system associated with a payment network, the payment transaction request comprising the MID, the payment transaction amount to be paid to a merchant account from an issuer account of the customer, and the LID of the merchant loyalty card 
receiving, by the merchant terminal from the server system associated with the payment network, a notification comprising one of a payment transaction approval message or a decline message and a machine-readable script, the machine-readable script comprising the LID and the MID, wherein the machine-readable script is executable by the merchant terminal
storing the LID and the MID with the existing customer data in the chip enabled payment card of the customer thereby integrating the loyalty program with the chip enabled payment card
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving, sending, and storing payment transaction and loyalty program information. The server in the steps is recited at a high-level of generality (i.e., as a generic server performing a generic computer function of receiving, sending, and storing payment transaction and loyalty program information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 4-8, 10-14, and 17-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, dependent claims recite 7 and 18 further recite receiving, sending storing loyalty program information by reciting deactivation of the loyalty program integrated into the payment card. 
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1, 9, and 15: receiving, sending, and storing payment transaction and loyalty program information,  MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1, 4-15, and 17-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 4-8, 10-14, and 17-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1, 4-6, 8-15, 17, 19, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 6,549,912 B1) in view of Kawan (US 2002/0065712 A1).

Regarding claims 1 and 9, Chen discloses a method of integrating a loyalty program associated with a merchant loyalty card of a customer with a payment card of the customer, the method comprising: 
reading, by a merchant terminal of a merchant from a chip enabled payment card of a customer during a payment transaction between the customer and the merchant, customer data (Column 18, lines 19-26 and 29-34: a customer 901 is purchasing an airline ticket on-line. Customer 901 interacts with a computer 902 having an associated card reader 904 to communicate with an airline host computer 910 over a telecommunications network 912 such as the Internet. Although customer 901 is shown in this example interacting with a personal computer in either home or office, this interaction can also take place at a kiosk, in a merchant's store…. purchase requests over a telecommunications network, customer 901 submits a purchase request 918 to host computer 910 including information such as a purchase request, a primary account number of the customer's smart card, the customer frequent flyer number, etc.); 
receiving, by the merchant terminal during the payment transaction, a transaction amount, a merchant identifier (MID) and a merchant loyalty program identifier (LID) of a merchant loyalty card already issued to the customer (Column 18, lines 19-26 and 29-34);
sending, by the merchant terminal, a payment transaction request to a server system associated with a payment network, the payment transaction request comprising the MID, the payment transaction amount to be paid to a merchant account from an issuer account of the customer, and the LID of the merchant loyalty card (Column 18, lines 29-37: Using known techniques for purchase requests over a
telecommunications network, customer 901 submits a purchase request 918 to host computer 910 including information such as a purchase request, a primary account number of the customer's smart card, the customer frequent flyer number, etc. At this point, host computer 910 may require payment from customer 901 using any of a variety of known techniques such as use of a debit card, a credit card transaction, debit from stored value of a smart card, etc ); 
receiving, by the merchant terminal from the server system associated with the payment network, a notification comprising one of a payment transaction approval message or a decline message and a machine-readable script, the machine-readable script comprising the LID and the MID, wherein the machine-readable script is executable by the merchant terminal (Column 18, lines 41-44: Assuming the purchase request is accepted, host computer 910 determines an appropriate loyalty file for use on card104 (for example, as explained in FIGS. 6 and 7) and sends a response 920 to the customer's card. ).
Chen discloses the limitations above. Chen does not explicitly disclose:
executing, by the merchant terminal, the machine-readable script resulting in storing the LID and the MID with the existing customer data in the chip enabled payment card of the customer thereby integrating the loyalty program with the chip enabled payment card.
Kawan teaches:
executing, by the merchant terminal, the machine-readable script resulting in storing the LID and the MID with the existing customer data in the chip enabled payment card of the customer thereby  the smart card loyalty program application is loaded for the customer into programmable memory on the smart card microcomputer at a terminal, such as the merchant terminal or the stand alone terminal, which includes a microcomputer. The smart card is inserted into the terminal, and the customer inputs customer information in response to a prompt from a smart card loyalty program load application on the terminal. The smart card loyalty program load application then loads the smart card loyalty program application onto the smart card microcomputer, for example, into programmable memory on the smart card microcomputer. The smart card loyalty program information that is stored for the customer on the loyalty register of the loyalty application includes, for example, a merchant identification number associated with the merchant).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen to disclose executing, by the merchant terminal, the machine-readable script resulting in storing the LID and the MID with the existing customer data in the chip enabled payment card of the customer thereby integrating the loyalty program with the chip enabled payment card as taught by Kawan because it would have effectively improved the user interaction with the loyalty program. Chen discloses a loyalty file structure for a smart card includes any number of loyalty files preinstalled by a card manufacturer (Chen Abstract). Using the method and system for tracking smart card loyalty points of Kawan would provide a loyalty program which performs loyalty updates as an automatic function of the smart card itself at the merchant terminal that can be inexpensively integrated and controlled by local merchants (Kawan Paragraph [0005]).
Regarding claims 4 and 12, Chen discloses: 
detecting, by the merchant terminal, the loyalty program integrated with the payment card of the customer (Column 17, lines 6-8); and 
upon detection of the loyalty program integrated with the payment card, awarding, by the merchant terminal, loyalty points to the loyalty program integrated with the payment card based on one or more pre-defined rules for awarding the loyalty points (Column 17, lines 37-41).
Regarding claims 5 and 13, Chen discloses wherein awarding the loyalty points further comprises, awarding the loyalty points based on payment transactions performed by the customer with a 
Regarding claims 6 and 14, Chen discloses wherein awarding the loyalty points further comprises, facilitating redemption of the loyalty points by the customer when the customer uses the payment card in making future payment transactions with the merchant offering the merchant loyalty card or with the one or more partner merchants (Column 13, lines 32-35).
Regarding clam 8, Chen discloses: 
sending, by the merchant terminal, a loyalty program modification request to the server system through the payment network, the loyalty program modification request comprising the loyalty program identifier of an existing loyalty program integrated with the payment card of the customer (Column 10, lines 30-32); 
receiving, by the merchant terminal, a modification script generated at the server system, the modification script comprising instructions for modifying the existing loyalty program integrated with the payment card (Column 10, lines 38-41); and 
updating, by the merchant terminal, the existing loyalty program integrated with the payment card of the customer with a modified loyalty program by executing the modification script (Column 10, line 66 to Column 11, line 5).
Regarding claim 10, Chen discloses wherein the merchant terminal is a point of sale (POS) terminal connected to a merchant interface device and a merchant database (Fig. 2B, Column 7, lines 22-27 and 31-33).
Regarding claim 11, Chen discloses wherein the payment card is an electronic chip enabled credit card or an electronic chip enabled debit card (Fig. 5; Column 11, lines 62-63).
Regarding claim 15, Chen discloses a method for integrating a loyalty program associated with a merchant loyalty card of a customer with a payment card of the customer, the method comprising: 
receiving, by an issuer server, a payment transaction request for a payment transaction between a merchant and a customer, the payment transaction request comprising a merchant identifier (MID) of a merchant offering a merchant loyalty card, a payment transaction amount to be paid to a merchant account from an issuer account of the customer, and a merchant loyalty program identifier (LID) of the Information is transmitted from smart card 104 through a loyalty operator terminal 202 via a communications network 204 to issuer, Column 13, lines 30-35: The card may be inserted into or presented to the terminal for any of a variety of reasons. For a typical payment transaction, the customer inserts the card into the terminal so that funds or points may be deducted from the card or so that a credit payment transaction may take place, Column 16, lines 49-51 and Column 17, lines 8-10: a customer presents his or her smart card to a terminal for either the purchase of goods or services….the terminal reads the customer loyalty number from the loyalty file to identify that customer who is enrolled in the merchant's loyalty program); 
authenticating, by the issuer server, the LID and the MID (Column 18, lines 19-26 and 29-37),
generating, by the issuer server, a machine-readable script comprising instructions encoding the MID and the LID, wherein the machine-readable script is executable at a merchant terminal (Column 18, lines 19-26 and 29-37); and 
sending, by the issuer server via a payment server and an acquirer server, a notification comprising one of a payment transaction approval message or a decline message and the machine-readable script to the merchant terminal (Column 18, lines 41-44: Assuming the purchase request is accepted, host computer 910 determines an appropriate loyalty file for use on card104 (for example, as explained in FIGS. 6 and 7) and sends a response 920 to the customer's card.).
Chen discloses the limitations above. Chen does not explicitly disclose:
wherein the merchant terminal executes the machine-readable script to store the LID and the MID with existing customer data in the payment card of the customer thereby integrating the loyalty program with the chip enabled payment card.
Kawan teaches:
wherein the merchant terminal executes the machine-readable script to store the LID and the MID with existing customer data in the payment card of the customer thereby integrating the loyalty program with the chip enabled payment card (Paragraph [0012]: the smart card loyalty program application is loaded for the customer into programmable memory on the smart card microcomputer at a terminal, such as the merchant terminal or the stand alone terminal, which includes a microcomputer. The smart card is inserted into the terminal, and the customer inputs customer information in response to a prompt from a smart card loyalty program load application on the terminal. The smart card loyalty program load application then loads the smart card loyalty program application onto the smart card microcomputer, for example, into programmable memory on the smart card microcomputer. The smart card loyalty program information that is stored for the customer on the loyalty register of the loyalty application includes, for example, a merchant identification number associated with the merchant).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen to disclose e wherein the merchant terminal executes the machine-readable script to store the LID and the MID with existing customer data in the payment card of the customer thereby integrating the loyalty program with the chip enabled payment card as taught by Kawan because it would have effectively improved the user interaction with the loyalty program. Chen discloses a loyalty file structure for a smart card includes any number of loyalty files preinstalled by a card manufacturer (Chen Abstract). Using the method and system for tracking smart card loyalty points of Kawan would provide a loyalty program which performs loyalty updates as an automatic function of the smart card itself at the merchant terminal that can be inexpensively integrated and controlled by local merchants (Kawan Paragraph [0005]).
.Regarding claim 17, Chen discloses wherein generating the machine-readable script further comprises generating the machine-readable script upon identification of an association of the merchant and the loyalty program using the merchant identifier and the loyalty program identifier (Column 10, lines 25-29).
Regarding claim 19, Chen discloses sending, by the issuer server, a modification script executable at the merchant terminal to modify an existing loyalty program integrated with the payment card upon receiving a modification request from the merchant terminal through the payment network (Column 10, lines 30-32).
Regarding claim 20, Chen discloses wherein sending, by the issuer server, the notification further comprises sending the notification through the payment network to the merchant terminal which sends the payment transaction request among a plurality of merchant terminals connected to the .


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over C Chen (US 6,549,912 B1) in view of Kawan (US 2002/0065712 A1) in further view of Spaeth et al. (US 2004/0054591 A1).

Regarding clam 7, Chen, in view of Kawan, does not explicitly disclose: 
sending, by the merchant terminal, a loyalty program deactivation request to the server system through the payment network, the loyalty program deactivation request comprising the loyalty program identifier of an existing loyalty program integrated with the payment card of the customer; 
receiving, by the merchant terminal, a deactivation script generated at the server system, the deactivation script comprising instructions for erasing the loyalty program identifier stored in the payment card; and 
deactivating, by the merchant terminal, the existing loyalty program from the payment card of the customer by executing the deactivation script.
Spaeth teaches
sending, by the merchant terminal, a loyalty program deactivation request to the server system through the payment network, the loyalty program deactivation request comprising the loyalty program identifier of an existing loyalty program integrated with the payment card of the customer (Paragraph [0038]: In step 306, ECR 204 establishes a connection with OPE 206 and sends the card image data containing parameter 112 to OPE 206.  Additionally, ECR 204 sends the change participation status request to OPE 206. or example, the consumer may have chosen to opt-out of or opt-in to one or more loyalty programs at the program level.  OPE 206 uses the appropriate software components corresponding to the relevant loyalty program(s) to handle the transaction accordingly); 
Loyalty server module 406 is any computing device that conducts communications with computing device 404.  In an exemplary embodiment, the loyalty server module 406 includes a web server application 407 and an open programming engine application (OPE) 206 operating in conjunction with a server operating system 409 to perform the functions of receiving and sending card image data to and from the loyalty client module 412, delivering GUI pages and scripts to the loyalty client module 412 that enable the cardholder to manage the opt in and opt out status of his/her participation in the loyalty program and communicate with the portable device 102, and recording and delivering the opt in and opt out status of a cardholder to the loyalty host); and 
deactivating, by the merchant terminal, the existing loyalty program from the payment card of the customer by executing the deactivation script (Paragraph [0041]: OPE 206 changes parameter 112 to an indication that reflects the requested participation status.  For example, parameter 112 is changed to an active indication if the request was for opting into a loyalty program and changes parameter 112 to an inactive indication if the request was for opting out of a loyalty program.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen, in view of Kawan, to disclose deactivating the existing loyalty program from the payment card of the customer by executing the deactivation script as taught by Spaeth because it would have effectively improved the user interaction with the loyalty program. Chen, in view of Kawan, discloses a loyalty file structure for a smart card includes any number of loyalty files preinstalled by a card manufacturer (Chen Abstract). Using the Opt-in/opt-out in loyalty system of Spaeth would provide a system that is capable of efficiently facilitating changing of a consumer's participation status in a loyalty program (Speath Paragraph [0007]).
Regarding claim 18, Chen, in view of Kawan, does not explicitly disclose:
sending, by the issuer server, a deactivation script executable at the merchant terminal to deactivate an existing loyalty program integrated with the payment card upon receiving a deactivation request from the merchant terminal through the payment network.

sending, by the issuer server, a deactivation script executable at the merchant terminal to deactivate an existing loyalty program integrated with the payment card upon receiving a deactivation request from the merchant terminal through the payment network (Paragraphs [0041]: OPE 206 changes parameter 112 to an indication that reflects the requested participation status.  For example, parameter 112 is changed to an active indication if the request was for opting into a loyalty program and changes parameter 112 to an inactive indication if the request was for opting out of a loyalty program and [0049]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen, in view of Kawan, to disclose sending, by the issuer server, a deactivation script executable at the merchant terminal to deactivate an existing loyalty program integrated with the payment card upon receiving a deactivation request from the merchant terminal through the payment network as taught by Spaeth because it would have effectively improved the user interaction with the loyalty program. Chen, in view of Kawan, discloses a loyalty file structure for a smart card includes any number of loyalty files preinstalled by a card manufacturer (Chen Abstract). Using the Opt-in/opt-out in loyalty system of Spaeth would provide a system that is capable of efficiently facilitating changing of a consumer's participation status in a loyalty program (Speath Paragraph [0007]).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621